Citation Nr: 9934090	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for PTSD and for residuals of a cold 
injury.  


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD.

2.  The veteran suffered a cold injury to the legs and feet 
during service and stiff suffers residuals therefrom.


CONCLUSION OF LAW

1.  The claim for service connection for PTSD is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Entitlement to service connection for residuals of a cold 
injury to the legs and feet is warranted as this disability 
was incurred service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
1991); 38 C.F.R. §§  3.303, 3.304 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

In this case, the veteran contends that he has PTSD.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In adjudicating a claim for PTSD, the 
applicable VA regulation states that service connection for 
PTSD requires medical evidence establishing a diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

In addition, the Board notes that during the course of the 
veteran's appeal, in the case of Cohen v. Brown, 10 Vet. App. 
128 (1997), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") issued 
directives to be followed in cases where the issue is service 
connection for PTSD.  The Board will briefly review these 
directives.  In sum, in the Cohen case, the Court confirmed 
that the evidence must show that the veteran has a diagnosis 
of PTSD, that the veteran was exposed to a stressor(s) during 
service (which may be combat or non-combat service), and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  In the 
Cohen case, the Court provided distinctions between non-
combat and combat service.  In cases of non-combat service, 
the Court indicated that 38 U.S.C.A. § 1154(b) is not 
applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  In the Cohen case, the Court noted that under 
38 C.F.R. § 3.304(f), a current medical diagnosis of PTSD 
must be an "unequivocal" one.  The Court further explained 
that a PTSD diagnosis by a mental health professional must be 
presumed to have been made in accordance with Diagnostic and 
Statistical Manual of Mental Disorders (DSM) criteria.  In 
other words, a diagnosis of PTSD by a mental health examiner 
will be presumed to be in accordance with DSM criteria as to 
adequacy of symptomatology and sufficiency of stressor.  

However, the initial question to be addressed is whether or 
not the claim is well-grounded.  A well-grounded claim is one 
which is plausible.  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  That decision upheld the earlier decision 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his PTSD was 
incurred due to service experiences, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records showed no complaints, findings, 
or diagnosis of a psychiatric disability.  Medical evidence 
since discharge from service includes a June 1997 VA PTSD 
examination.  At that examination, the veteran and his family 
were under the impression that the examination was for 
residuals of frozen feet.  The examiner explained that a 
subsequent examination would be performed as to the issue of 
residuals of frozen feet, but that a claim had also been 
submitted for PTSD.  The veteran and his wife expressed a 
great deal of surprise, noting that they had never even heard 
of PTSD, and that they had no concerns related to psychiatric 
difficulties with regard to the veteran.  The veteran and his 
wife did note that the main difficulty was the veteran's 
memory loss.  

Moreover, the veteran denied any history of combat related 
nightmares, combat related intrusive thoughts, combat related 
flashbacks.  The veteran stated that he makes no efforts to 
avoid any thoughts or activities related to his war 
experiences.  He stated that he in fact enjoys watching war 
movies.  He stated that he has been able to have a loving 
family and has been married to his wife for 50 years.  He 
feels close with his children and grandchildren  The veteran 
denied any symptoms of increased arousal such as exaggerated 
startle response, hypervigilance, irritability and 
psychological reactivity upon exposure to events that 
symbolize an aspect of his combat experiences.  The veteran's 
family confirmed that the veteran has never demonstrated any 
of the PTSD symptoms and in fact has never required any 
mental health treatment at any point in his life.  Mental 
status examination revealed no mood disturbance although the 
veteran did appear frustrated when he could not understand 
questions adequately or could not remember information during 
the memory screening.  Affect was broad.  The veteran's 
family denied any evidence of sleep or appetite disturbance 
at that time.  There was no history of suicide attempts or 
assaultive behavior.  There was no evidence of psychosis.  
Memory screening did reveal some decreased cognitive capacity 
in the areas of memory and abstract thinking.  Judgment 
appeared fair.  Insight appeared somewhat impaired.

The examiner concluded that the veteran did not suffer from 
PTSD.

In regard to the veteran's claimed PTSD, the Board recognizes 
that the veteran served in combat.  Specifically, the Board 
notes that the veteran fought in World War II, and was 
awarded the Purple Heart Medal after suffering a shrapnel 
wounds to his hand and leg.  However, there is no current 
diagnosis of PTSD contained in any of the medical records nor 
does the veteran assert that any medical professional has 
diagnosed him as having that disorder.

The veteran's representative does assert, however, that the 
veteran's June 1997 PTSD examination was incomplete because 
it was performed by a Ph.D., and not by a psychiatrist.  As 
such, the veteran's representative argues that the veteran is 
entitled to a subsequent VA examination to be provided by a 
medical physician.  However, as noted above, the VA's duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) does not arise 
until a well-grounded claim has been established.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In sum, there is no current competent medical evidence that 
the veteran presently suffers from PTSD.  As noted, the Court 
has stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak.  If no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Grottveit citing Tirpak.  In 
this case, there is no supporting evidence in the veteran's 
claim for service connection for PTSD since all of the prongs 
of Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for PTSD must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  As such, a subsequent medical PTSD 
examination is not warranted.  However, the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


Cold Injury

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).  

The veteran contends that he developed a cold injury as a 
result of service in the European theater during World War 
II.  Specifically, the veteran reported a history of whole 
body exposure, including his legs and feet, while fighting in 
the Battle of the Bulge.  However, since the veteran has not 
been shown to be capable of making medical conclusions, his 
statements regarding causation are not probative.  Espiritu.  
Rather, his statements must be supported by the medical 
record.  As such, the Board will review the medical evidence 
in order to determine if the veteran's contentions are 
meritorious.  

The service medical records are negative for any complaints, 
findings or diagnosis of a cold injury.  Although the veteran 
contends that he suffered a cold injury to his feet in 
service in World War II, he did not submit a claim for 
entitlement to service connection until April 1997.  Also of 
note, the veteran did not submit any evidence in support of 
his claim for service connection for residuals of a cold 
injury to his feet.

The veteran was, however, afforded a VA examination in June 
1997.  At that time, the veteran reported that he served in 
Europe during World War II and developed a cold injury during 
that time.  The veteran reported that while fighting in the 
Battle of the Bulge for a 24-hour period, he rested and slept 
on the ground which was covered with snow and the temperature 
was very low.  He reported that his whole body was affected, 
but mostly his feet and legs.  The veteran reported that he 
had very painful feet as well as numbness.  The veteran 
received no treatment at the time that he was in the Battle 
of the Bulge until the War was over.  

The veteran's current symptoms included ulcers of the medial 
malleolus, both sides, waxing and waning.  The veteran has 
been treated by a dermatologist.  The veteran has not had 
amputation.  The veteran had tissue loss.  The veteran had no 
cold sensitization and no Raynaud's phenomenon.  The veteran 
had no hyperhidrosis, but he did have definite paresthesia 
and numbness of both feet, the upper dorsum and the bottom 
surface.  The veteran had chronic pain resembling causalgia.  
He had reflex sympathetic dystrophy of both feet.  He had no 
recurrent fungal infection.  There was breakdown of the skin 
and ulceration of the frostbite scar.  There was one nail 
that seemed to be having some growth disturbance.  There was 
no skin cancer.  The veteran had stiffness of the ankle, 
including limitation of motion of the ankle joint and edema.  
The changes of the skin were definitely thin, smooth, shiny 
and hyperpigmented.  The veteran denied a history of sleep 
disturbance.  He had a cold feeling and numbness, tingling 
and burning sensation.  The veteran also had varicosity of 
both lower extremities.  He had no excessive sweating.  He 
had pain, particularly of both heels.  The pain was 
persistent and it was worse upon walking and standing.  He 
had night pain.

Objective findings indicate that the veteran had normal 
carriage, gait and posture.  There was discoloration of the 
skin.  It was dark, hyperpigmented with the scar from the 
previous chronic ulceration of the medial malleolus of both 
sides.  There was edema of both feet and legs.  The 
temperature is cold to touch of the toes.  He had no atrophy.  
He had dry skin and patches of the skin were thin.  The 
ulceration was closed, but could be opened at any time, off 
and on.  The veteran had no hair growth on both lower legs.  
There was no evidence of fungus infection.

The veteran had almost absence of touch sensation of the 
dorsum surface and bottom surface of both feet.  The pin and 
needle was diminished.  He complained of pain and numbness.  
There was definitely change of touch and pin prick sensation.  
He had motor weakness.  He had atrophy of the small muscles 
of the feet.  The veteran had pain and stiffness of the ankle 
joint.  He had swelling of the ankle joint.  The range of 
motion was affected of the ankle joints.  By that , his 
dorsiflexion was 7 degrees bilaterally.  Plantar flexion was 
38 degrees.  The strength of both feet was diminished.  He 
had no pes planus, no callus formation, no pain on 
manipulation of the ankle joints, but did feel numbness.  The 
vascular pulses revealed dorsalis pedis pulse was 3+.  He had 
a carotid endarterectomy.  The venous Doppler was ordered 
with results pending.  There was definite evidence of 
vascular insufficiency, edema and hair loss, and shiny and 
atrophic skin.  

The examiner confirmed that the veteran did have the residual 
effect and changes due to cold injury.  He noted pain and 
numbness, as well as skin changes and chronic ulceration 
which was off and on.  He had signs of chronic venous static 
dermatosis as previously described.

In support of his claim for service connection, the veteran 
and his wife and son testified at a personal hearing at the 
RO in May 1998.  The veteran's wife reported that the veteran 
has had ulcers on and off on his feet/legs for years.  She 
testified that he had seen several doctors over the years for 
his cold injury.  The veteran 's son explained that the 
veteran always had to wear higher shoes because bumping his 
feet would cause an ulcer.  The veteran's son testified that 
the veteran had always had trouble with his feet.  The 
veteran's son testified that the veteran's feet were all 
discolored, brown and white.

Although the veteran had a current diagnosis of residuals of 
a cold injury to the legs and feet, the RO nonetheless denied 
entitlement to service connection for residuals of a cold 
injury since there was no evidence of record to confirm that 
the cold injury was incurred in or aggravated by service.  

However, the Board finds that the veteran is a combat veteran 
as evidenced by his shrapnel wounds in service as well as his 
receipt of the Purple Heart Medal.  Where a combat veteran 
alleges he suffers disability, including residuals of a cold 
injury incurred in service,  38 U.S.C.A. § 1154(b) (West 
1991) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b) (West 1991).  These veterans may prove 
service connection by "satisfactory lay or other evidence" 
even in the absence of official records.  Section 1154(b) 
relaxes evidentiary standards so that "satisfactory lay or 
other evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service. See 
Caluza.  In Collette, the United States Court of Appeals 
articulated a three-step sequential analysis to be performed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b) (West 1991).  

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service- 
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b) (West 1991), 
however, applies only to the second element of a well-
grounded claim under the Caluza test; that is, whether an 
injury or disease was incurred or aggravated in service.  It 
does not apply to the questions of whether there is a current 
disability or a nexus connecting the disability to service.  
Caluza; Collette.  Competent evidence is required to 
establish the veteran's current disability and the nexus 
connecting that disability to an in service injury or 
disease.  That is, the veteran must meet his evidentiary 
burden with respect to service connection.  Collette.  In 
Beausoleil v. Brown, 8 Vet.App. 459, 464 (1996), the Court 
recognized that, while § 1154(b) relaxed the evidentiary 
requirement as to the evidence needed to render a claim well 
grounded, there is essentially no relaxation as to the 
question of nexus to service, which requires competent 
medical evidence.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (1999).  

In this case, the Board has determined that the veteran has 
proffered "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease."  
Specifically, the veteran has shown that he served in combat 
during World War II in the Battle of the Bulge.  Moreover, 
the veteran was a recipient of the Purple Heart Medal as a 
result of shrapnel wounds to his leg and hand.  The veteran's 
service records support his statements that he served in the 
capacity which he attested to during his personal hearing and 
at the time of his recent VA examination.  As such, the Board 
finds that the veteran has produced credible evidence 
allowing a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, satisfying 
the first requisite step of analysis under the stated 
provision.  

In satisfaction of the second requisite step of the analysis, 
the Board also finds that the veteran's proffered evidence is 
consistent with the circumstances, conditions, and hardships 
of such service in light of his type of service, where he 
served, and the difficulties he encountered during that time 
as evidenced by his award of the Purple Heart Medal.  
Finally, in satisfaction of the third step in the analysis, 
the Board can find no "clear and convincing evidence to the 
contrary," necessary to rebut the presumption of service 
connection since the examiner found that the veteran's 
current feet and leg problems were residuals of his prior 
cold injury.  

In sum, the Board notes that the current medical evidence 
shows a diagnosis of residuals of a cold injury to the legs 
and feet.  Moreover, this combat veteran has provided enough 
satisfactory lay evidence to satisfy the criteria set forth 
in the three-step sequential analysis to be performed when a 
combat veteran seeks benefits under the method of proof 
provided by 38 U.S.C.A. § 1154(b) (West 1991).  

In light of the foregoing, this medical evidence, the Board 
finds that veteran's residuals of a cold injury to the legs 
and feet was incurred during service, and both chronicity and 
continuity of that disability has been established by the 
weight of the medical evidence of record as well as by the 
veteran's testimony and the testimony of his family.  Under 
the circumstances, the Board concludes that service 
connection is warranted for residuals of a cold injury of the 
to the legs and feet as this disability was incurred during 
service.  38 U.S.C.A.. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. §§ 3.303, 304 (1999).





ORDER

The appeal as to the issue of entitlement to service 
connection for PTSD is denied as not well- grounded.

Entitlement to service connection for residuals of a cold 
injury to the legs and feet is granted.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

